DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 2/22/2021. 

Claim Objections
3.	Claims 15, 32-33 are objected to because of the following informalities: the “at least one molecule of general formula (II) and/or (III)” should be amended to “at least one molecule of general formula (II) and/or at least one molecule of general formula (III)”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
4.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 21-23, 25-27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “at least one molecule of general formula.” Claims 21-23, 25-27 and 31 recite “the molecule of general formula” and is considered indefinite without the “at least one” language preceding the limitation in all dependent claims. The claim should be amended to recite "the at least one molecule of general formula". The “at least one” language should be included when referring to general formula (I), (II) and (III) in all dependent claims.


Allowable Subject Matter
6.	Upon overcoming the objection and 112 rejection as set forth above, claims 15-34 are allowable. 
 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: US PG Pub 2010/0192804 A1 by Lapalu et al. as listed on the IDS dated 4/23/2021. 
	Lapalu et al. teach bitumen compositions comprising at least one chemical additive, said chemical additive being an organogelator, wherein the organogelator comprising structures such as the following [0060]:

    PNG
    media_image1.png
    208
    213
    media_image1.png
    Greyscale

thereby corresponding to the general formula (I) of the instant invention.
	Lapalu et al. do not teach or fairly suggest the claimed composition, wherein the composition comprises, in particular, the general formula (II) and/or the general formula (III).



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763